Citation Nr: 1456435	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-36 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Douglas M. Brooks, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to October 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for diabetes mellitus type II and awarded a 20 percent rating effective March 9, 2009. 


FINDINGS OF FACT

At no point during the appeals period has the Veteran's diabetes mellitus, type II, required a regulation of activities. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014)    38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in July 2009 and February 2013 which involved a review of the Veteran's claims file, an in-person interview, and a physical assessment.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his condition has worsened since his most recent VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran contends that he is entitled to a higher disability rating for his service- connected diabetes mellitus on the basis of having high blood sugar and taking insulin multiple times per day.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  

III.  Factual Background

February 2009 VA treatment records show the Veteran being prescribed oral hypoglycemic medications and being instructed to follow a specific diet. 

In July 2009 the Veteran underwent a VA examination.  The examiner noted that the Veteran's daily activities were not specifically impacted by his diabetes, that his weight was stable, that he had had no hospitalizations for diabetes or ketoacidosic or hypoglycemic reactions, and that he was non-insulin dependent. 

August 2009 VA records show the Veteran being newly prescribed insulin.

The Veteran underwent a second VA examination in February 2013.  The examiner noted that the Veteran required multiple insulin injections per day but did not require regulation of activities as part of the medical management of his diabetes. 

IV.  Analysis

Based on the objective medical evidence of record, the Board finds that a disability rating in excess of 20 percent for diabetes mellitus is not warranted.  Entitlement to a 40 percent disability rating (or any rating in excess of 40 percent) for diabetes mellitus requires a showing that it is medically necessary for the claimant to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.119 (Diagnostic Code 7913).  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  Id.

In this case, both VA examiners have noted that the Veteran's diabetes does not medically require any restrictions on his daily activities, and the record does not indicate that any such restrictions have been prescribed.

Addressing the other manifestations of the Veteran's diabetes, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119 (Diagnostic Code 7913, Note 1).  The Veteran has been diagnosed with complications resulting from diabetes mellitus including diabetic nephropathy, erectile dysfunction and bilateral peripheral neuropathy.  However, as these conditions have all been previously service-connected and rated separately and as the Veteran has not expressed disagreement with the ratings for these conditions, they will not be addressed herein.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (noting that "[b]ifurcation of a claim generally is within the Secretary's discretion").

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's service-connected diabetes mellitus requires regular insulin injections and adherence to a medically suggested diet, manifestations that are expressly contemplated in the rating criteria.  Furthermore, the Veteran's diabetes has not resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  The rating criteria are therefore adequate to evaluate the Veteran's diabetes mellitus and referral for consideration of extraschedular rating is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


